         Case 1:17-cr-00630-ER Document 375 Filed 05/18/21 Page 1 of 1




                                                          May 17, 2021
Hon. Edgardo Ramos
Southern District of New York                          Defendant's request for an adjournment is granted.
40 Foley Square                                        The status conference is rescheduled to May 27,
New York, New York 10007                               2021 at 4:00 p.m. The parties are directed to call
                                                       (877) 411-9748 at that time and enter the access
       Re:   United States v. Karl Sebastian Greenwood code 3029857, followed by the pound (#) sign
                                                       when prompted.
             Case: 17-CR-630
                                                                                                  .
                                                       It is SO ORDERED.            05/18/2021
Dear Judge Ramos,

        This office represents Mr. Greenwood. On the government’s consent, we are writing to
request an adjournment of Wednesday’s conference with the Court. The reason for this request is
that we have a sealed proceeding scheduled the same day before Judge Karas in the matter of
United States v. Tartaglione (16-CR-832). Accordingly, we request a brief adjournment to any of
the following dates and times, depending upon the Court’s availability for a teleconference:

              May 24, 2021, at 2:00pm;
              May 25, 2021, at 4:00pm; or
              May 27, 2021, at 4:00pm.

       Thank you for your consideration.


                                                          /s/ Bruce Barket
                                                          Bruce Barket, Esq.
